            Case 2:20-cv-00479-JCM-VCF Document 63 Filed 02/17/21 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      MICHELE LEUTHAUSER,
4
                            Plaintiff,
5                                                          2:20-cv-00479-JCM-VCF
      vs.                                                  ORDER
6     UNITED STATES OF AMERICA, and ANITA
      SERRANO,
7
                             Defendants.
8
            Before the Court is the Motion to Extend Time to File Discovery Dispute (ECF NO. 60).
9
            On January 12, 2021, Plaintiff’s counsel was advised that all future filings in their case will be
10
     stricken if they do not comply with this Court’s local rules. Plaintiff’s counsel was directed to read LR
11
     IA 7-1(b), LR 7-2, LR IA 6-1, 6-2, 10-1 and 10-2. (ECF No. 41).
12
            Local counsel appearing for Plaintiff in this case was also ordered to review and approve all papers
13
     before they are filed on Plaintiff’s behalf. Id.
14
            The Motion to Extend Time to File Discovery Dispute (ECF NO. 60) does not comply with LR IA
15
     7-1(b), LR 7-2, LR IA 6-1, 6-2, 10-1, and 10-2. Here, Plaintiff has failed to comply with the Court’s
16
     Order (ECF No. 41) and LR IA 7-1(b), LR 7-2, LR IA 6-1, 6-2, 10-1, and 10-2.
17
            Accordingly,
18
            IT IS HEREBY ORDERED that the Motion to Extend Time to File Discovery Dispute (ECF NO.
19
     60) is STRICKEN.
20
            IT IS FURTHER ORDERED that a video show cause hearing is scheduled for 1:00 PM, March
21
     9, 2021.
22
            IT IS FURTHER ORDERED that Plaintiff, Jonathan Corbett, Esq. and Kristina S. Holman, Esq.
23
     must appear for the show cause hearing, scheduled for 1:00 PM, March 9, 2021.
24

25
           Case 2:20-cv-00479-JCM-VCF Document 63 Filed 02/17/21 Page 2 of 2




1           IT IS FURTHER ORDERED that on or before March 2, 2021, Plaintiff must file with the court a

2    response showing cause as to why she should not be sanctioned for failing to comply with the Court’s

3    Order (ECF No. 41) and LR IA 7-1(b), LR 7-2, LR IA 6-1, 6-2, 10-1, and 10-2. Should Plaintiff fail to

4    file a response as ordered and/or fail to appear at the March 9, 2021 hearing, the undersigned Magistrate

5    Judge may impose sanctions.

6

7           IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

8    Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

9    Show cause hearing by noon, March 8, 2021.

10          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

11          INSTRUCTIONS FOR THE VIDEO CONFERENCE

12          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

13   to the participants email provided to the Court.

14          • Log on to the call ten (10) minutes prior to the hearing time.

15          • Mute your sound prior to entering the hearing.

16          • Do not talk over one another.

17          • State your name prior to speaking for the record.

18          • Do not have others in the video screen or moving in the background.

19          • No recording of the hearing.

20          • No forwarding of any video conference invitations.

21          • Unauthorized users on the video conference will be removed.

22          DATED this 17th day of February, 2021.
                                                                  _________________________
23                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25
